DETAILED ACTION

This office action is in regards to a 371 application filed April 22, 2020 claiming priority to PCT/KR2019/011553 filed September 6, 2019 and foreign applications KR10-2019-0108923 filed September 3, 2019 and KR10-2018-0113686 filed September 21, 2018.   Claims 12 and 15 have been amended. Claims 1-15 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In regards to claims 1, 3, 7, 8, and 11, the phrases in parentheses renders the claim indefinite because it is unclear whether the limitation(s) within the parentheses are part of the claimed invention.  See MPEP § 2173.05(d).  Claims 2, 4-6, 9-10, and 12-15 are rejected due to their dependence on claims 1, 3, 7, 8, and 11.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over LGChem (KR 2017/0047552 A) in view of Rerat et al. (KR 20180048826 A). 
In regards to claims 1 and 11, LGChem discloses a thermoplastic resin composition and an injection-molded article manufactured using the composition, the thermoplastic resin composition comprising: 100 parts by weight of a base resin that comprises 10 weight% of (a-1) a graft copolymer in which an aromatic vinyl compound and a vinyl cyanide compound are grafted to a conjugated diene rubber polymer in which the average particle size of the rubber is 0.1µm, 20 weight% of (a-2) a graft copolymer in which an aromatic vinyl compound and a vinyl cyanide compound are grafted to a conjugated diene rubber polymer in which the average particle size of the rubber is 0.3µm, and 70 weight% of (b) an aromatic vinyl compound-vinyl cyanide compound copolymer; and (c) 0.1 parts by weight of a metal activity inhibitor, wherein a specimen is manufactured by injecting a resin composition that is in pellet form, the pellet-form resin composition having been produced by inserting 0.1 parts by weight of the metal activity inhibitor relative to 100 parts by weight of the base resin into a twin-screw extruder, then melting and mixing same [claims 1 and 13; Example 1; 0055 and 0062].
LGChem does not disclose 0.01-2 parts by weight of a compound represented by the instant chemical formula 1 and having a kinematic viscosity of 5-200cSt.
Rerat et al. discloses a flame-retardant resin composition comprising (a) a thermoplastic resin comprising ABS and (b) 0.2-50 weight% of polysiloxane having a kinematic viscosity of at least 30cSt, wherein the polysiloxane comprises less than 100 siloxy units, and non-terminal siloxy units comprise only alkyl and/or aromatic substituents, and terminal units comprise at least one hydroxyl group on the Si atom [claims 1, 2, 5, 10, 15 and 17; para 0053-0054, 0098], and one of ordinary skill in the art would find obvious to a person skilled in the art could easily derive said different features from the polysiloxane of Rerat et al..  LGChem and Rerat et al. both pertain to resin compositions comprising ABS, and one of ordinary skill in the art would find obvious to apply the polysiloxane of Rerat et al. in combination with the composition of LGChem. 
In regards to claim 2, LGChem discloses the composition comprises 10 weight% of a graft copolymer (a-1) and 20 weight% of another graft copolymer (a-2) [claim 1; example 1]. 
In regards to claim 3, Rerat et al. disclose  the linear polysiloxane having a kinematic viscosity of at least 30cSt [para 0054]. 
In regards to claims 4-5, LGChem discloses a graft copolymer comprises: 45-75 weight% of a conjugated diene rubber polymer; 20-60 weight% of an aromatic vinyl compound; and 5-20 weight% of a vinyl cyanide compound [para 0019, 0021, 0024 and 0028]. 
In regards to claim 6, LGChem discloses an aromatic vinyl compound-vinyl cyanide compound copolymer comprising 65-80 weight% of an aromatic vinyl compound and 20-35 weight% of a vinyl cyanide compound [para 0025 and 0029]. 
In regards to claims 7-8, LGChem discloses the thermoplastic resin composition comprises a coating adhesion of at least 7.5 N/cm and a melt index at 220°C and 10kg of 5-40g/10 min [claims 10-11]. 
In regards to claims 9-10, LGChem discloses the thermoplastic resin composition is a material for coating [claim 12], and Rerat et al. discloses the flame-retardant composition may comprise an antioxidant [para 0060-0074]. 
In regards to claims 12-15, LGChem discloses after a specimen is manufactured by injection molding of the thermoplastic resin composition, a coating layer is formed on the specimen, and the coating process is carried out by de-greasing, etching, neutralization, catalyzation, activation, chemical plating and electroplating, in order [claim 13; para 0003, 0055, 0062]. LGChem disclose the injection molded product is an interior or exterior material for a vehicle [0056]. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/             Examiner, Art Unit 1763